DETAILED ACTION
This Office action is a first Office action on the merits for application 15/724483.  Claims 1-20 are pending, and have been examined. Claims 1-13, 15, 17-18 have been rejected. Claims 14, 16, 19 are object to.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 1
U.S. Patent 9803451 claim 1

designing the earth-boring tool, comprising: using a computer to calculate torque values for each blade of a plurality of blades of the earth-boring tool as a function of drilling conditions, a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-


using the calculated torque values for each blade of the plurality of blades of the earth-boring tool and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool; and
Using the computer to generate a plot of a plurality of torque values for each blade at the respective plurality of values of the depth of cut variable and the first set of values of other design values;
using the generated plot and selecting at least one of the values of the first set of values of the other design variables for incorporation into a model of the earth-boring tool; and 
Since 9803451 uses the plot, and since the plot is a set of torque values, it uses the calculated torque values to incorporate into a model of the earth-boring tool 
generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and
generating the model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and 
Same limitation
fabricating the earth-boring tool based at least in part on the generated computer model of the earth-boring tool.
fabricating the earth-boring tool based on the generated model of the earth-boring tool.
Same limitation


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 2
U.S. Patent 9803451 claim 2

defining values for the drilling conditions and inputting the values for the drilling conditions into the computer.
defining values for the drilling conditions and inputting the values for the drilling conditions into the computer. 
Same limitation











Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 3
U.S. Patent 9803451 claim 3


wherein defining values for the drilling conditions comprises defining values for drilling conditions based on characteristics of a drilling system to incorporate the earth-boring tool.
Same limitation











Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 4
U.S. Patent 9803451 claim 4

wherein defining values for the drilling conditions comprises defining values for at least one of maximum torque, bit rotation 













Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 5
U.S. Patent 9803451 claim 5

wherein defining values for the drilling conditions comprises defining values for drilling conditions based on characteristics of a formation to be drilled using the earth-boring tool.
wherein defining values for the drilling conditions comprises defining values for drilling conditions based on characteristics of a formation to be drilled using the earth-boring tool under design.
Same limitation











Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 6
U.S. Patent 9803451 claim 6

wherein defining values for the drilling conditions comprises defining values for at least one of formation hardness, angle at which the earth-boring tool will proceed through the formation, offset of the earth-boring tool from a borehole centerline, earth-boring tool tilt, earth-boring tool side load, and type of formation to be drilled.
wherein defining values for the drilling conditions comprises defining values for at least one of formation hardness, angle at which the earth-boring tool will proceed through the formation, offset of the earth-boring tool from a borehole centerline, earth-boring tool tilt, earth-boring tool side load, and type of formation to be drilled.
Same limitation











Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application claim 7
U.S. Patent 9803451 claim 8

wherein using the calculated torque values for each blade of the plurality of blades of the earth-boring tool and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool comprises selecting all of the 













Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9803451. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application claim 8
U.S. Patent 9803451 claim 9

wherein using a computer to calculate torque values for each blade of a plurality of blades of the earth-boring tool as a function of as a function of respective values of at least one of cutter size, cutter shape, cutter placement, cutter rake angle, color composition, number of cutters, cutter chamfer configuration, number of blades, size of blades, blade angle, blade spacing, bit profile, cone angle, bit composition, junk slot area, wear state, nozzle size, number of nozzles, location of nozzles, number of backup cutters, location of backup cutters, or exposure of backup cutters.
as a function of respective values of at least one of cutter size, cutter shape, cutter placement, cutter rake angle, cutter composition, number of cutters, cutter chamfer configuration, number of blades, size of blades, blade angle, blade spacing, bit profile, cone angle, bit composition, junk slot area, wear state, nozzle size, number of nozzles, location of nozzles, number of backup cutters, location of backup cutters, and exposure of backup cutters.













Whilst the claims of U.S. Patent 8650006 are similar to the claims in the instant application, the independent claims recite a different limitation and concept that distinguishes the claims from the instant application.
Instant Application claim 17
U.S. Patent 8650006 claim 1

designing the earth-boring tool to exhibit a net imbalance force when in operation, comprising: 


defining drilling conditions and inputting the drilling 


using the computer to generate at least a first output of a performance parameter as a function of a plurality of values of a depth of cut variable, a first set of values of other design variables, and the drilling conditions to result in the net imbalance force of an earth-boring tool; 
using a computer to calculate one or more performance parameters of an earth-boring drill bit comprising a torque value for each blade of a plurality of blades of the earth-boring drill bit as a function of drilling conditions, a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-boring drill bit; 

determining whether the at least a first output is within an acceptable range of a plurality of target performance parameter values determined at the plurality of values of a depth of cut variable to result in the net imbalance force; 

CLAIM 4:determining whether the one or more performance parameters is within an acceptable range across a range of the plurality of values of the depth of cut variable.
using the at least a first output and selecting at least one of the values of the first set of values of the other design variables for incorporation into a 


generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and 

CLAIM 7:forming an earth-boring tool based on the calculated one or more performance parameters.
fabricating the earth-boring tool based at least in part on the generated model of the earth-boring tool.



using a computer to generate a plot that includes a plurality of torque curves, each torque curve being a line extending through the calculated torque value for each neighboring blade as a function of a value of the depth of cut variable of the plurality of values of the depth of cut variable; and comparing each of the plurality of torque curves with a target torque curve.





U.S. Patent 8650006 claim 8

designing the earth-boring tool to exhibit a net imbalance force when in operation, comprising: 


defining drilling conditions and inputting the drilling conditions into a computer; 


using the computer to generate at least a first output of a performance parameter as a function of a plurality of values of a depth of cut variable, a first set of values of other design variables, and the drilling conditions to result in the net imbalance force of an earth-boring tool; 
using a computer to calculate a performance parameter of an earth-boring drill bit under design, the performance parameter comprising a torque value for each blade of a plurality of blades of the earth-boring drill bit, as a function of a plurality of values of a depth of cut variable and a first set of values of other design variables of the drill bit under design; 

determining whether the at least a first output is within an acceptable range of a plurality of target performance parameter values determined at the 


using the at least a first output and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool; and 


generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and 


fabricating the earth-boring tool based at least in part on the generated model of the earth-boring tool.



using the computer to calculate the performance parameter as a function of a second set of values of the other design variables and the plurality of values of the depth of cut variable of the drill bit under design, 





U.S. Patent 8650006 claim 1

designing the earth-boring tool, comprising: 




using a computer to calculate torque values for each blade of a plurality of blades of the earth-boring tool as a function of drilling conditions, a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-boring tool;
using a computer to calculate one or more performance parameters of an earth-boring drill bit comprising a torque value for each blade of a plurality of blades of the earth-boring drill bit as a function of drilling conditions, a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-boring drill bit; 

using the calculated torque values for each blade of the plurality of blades of the earth-boring tool and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool; and 





fabricating the earth-boring tool based at least in part on the generated computer model of the earth-boring tool.



using a computer to generate a plot that includes a plurality of torque curves, each torque curve being a line extending through the calculated torque value for each neighboring blade as a function of a value of the depth of cut variable of the plurality of values of the depth of cut variable; and comparing each of the plurality of torque curves with a target torque curve.





U.S. Patent 8650006 claim 8

designing the earth-boring tool, comprising: 




using a computer to calculate torque values for each blade of a plurality of blades of the earth-boring tool as a function of drilling conditions, a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-boring tool;
using a computer to calculate a performance parameter of an earth-boring drill bit under design, the performance parameter comprising a torque value for each blade of a plurality of blades of the earth-boring drill bit, as a function of a plurality of values of a depth of cut variable and a first set of values of other design variables of the drill bit under design;

using the calculated torque values for each blade of the plurality of blades of the earth-boring tool and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of 


generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and 


fabricating the earth-boring tool based at least in part on the generated computer model of the earth-boring tool.



using the computer to calculate the performance parameter as a function of a second set of values of the other design variables and the plurality of values of the depth of cut variable of the drill bit under design, the second set of values of the other design variables being different than the first set of values of the other design variables; using the computer to generate a plot of a first torque curve extending through the torque value for each neighboring blade 









Whilst the claims of U.S. Patent 8818775 are similar to the claims in the instant application, the independent claims recite a different limitation and concept that distinguishes the claims from the instant application.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1 and 17 are directed to statutory subject matter because they both recite a limitation of fabricating an earth-boring tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (U.S. Patent Application Publication 20050133272, which incorporates U.S. Patent 5131478 by reference) in view of Matthews (U.S. Patent Application Publication 20090166091).

Regarding claim 17:
Huang teaches:
designing the earth-boring tool to exhibit a net imbalance force when in operation (In U.S. Patent 5131478, column 3, design for net imbalance force,

    PNG
    media_image1.png
    174
    551
    media_image1.png
    Greyscale

And column 13, design for net imbalance force,

    PNG
    media_image2.png
    86
    463
    media_image2.png
    Greyscale

), comprising:

defining drilling conditions and inputting the drilling conditions into a computer (paragraph 0202, and figure 16, bit design earth formation parameters is a drilling condition, elements 162, 164,simulating the bit having the selected bit design drilling the selected earth formation(s) under drilling conditions dictated by the selected drilling parameters 164

    PNG
    media_image3.png
    678
    406
    media_image3.png
    Greyscale
 
[0202] In another aspect of one or more embodiments of the invention, a method for optimizing drilling parameters of a fixed cutter bit is provided. Referring to FIG. 16, in one embodiment the method includes selecting a bit design, selecting initial simulating the bit having the selected bit design drilling the selected earth formation(s) under drilling conditions dictated by the selected drilling parameters 164.
);

using the computer to generate at least a first output of a performance parameter as a function of a plurality of values of a depth of cut variable, a first set of values of other design variables, and the drilling conditions to result in the net imbalance force of an earth-boring tool  (paragraph 0059 and figure 37, elements 952, 954 simulate and calculate a performance characteristic (performance parameter) as a function of input design parameters (plural), and element 956, 958 adjusts a parameter, then simulates again and thus uses a plurality of values of a design parameter, and paragraph 0059 teaches that a depth of cut value is needed to calculate a force performance parameter, and shows other drilling conditions used to calculate force,,
[0059] Those skilled in the art will appreciate that cutters on fixed cutter bits remove earth formation primarily by shearing and scraping action. The force required on a cutter to shear an earth 
especially figure 37, element 954, displays a performance characteristic which is an output of simulation, and element 960 makes a drill bit according to design parameters which includes other design variables, and design parameters are a model,

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

And figure 4B, 416, 420, calculate cutter penetration depth (depth of cut) in a loop, which fairly suggests a plurality of depth of cut, then calculate cutter force,

    PNG
    media_image5.png
    852
    812
    media_image5.png
    Greyscale

And just for example, figure 19 and paragraph 0157 calculate net imbalance force,
[0159] FIG. 19 shows a graphical depiction of a plurality of cutters 906 on spatially oriented a drill bit 908 with cutting forces 910 and radial forces 912. The display can be presented at increments of rotation or in a sequence or rotation increments and the bit 908 rotates and the forces 910 and 912 change according to determining the forces at each increment of rotation or sequentially as the case may be. A graphically displayed plot 914 of a selected force, for example the total imbalance force 916 is displayed relative to simulating drilling depth. The components of the imbalance force and the total imbalance force on the drill bit are depicted as force vectors 918, 920 and 922 respectively.
);

As shown above, a first output performance parameter is determined at a plurality of values of depth of cut variable, and figure 16, element 166, determine whether an output is acceptable,

    PNG
    media_image3.png
    678
    406
    media_image3.png
    Greyscale

And just for example, figure 19 and paragraph 0157 calculate net imbalance force,
[0159] FIG. 19 shows a graphical depiction of a plurality of cutters 906 on spatially oriented a drill The components of the imbalance force and the total imbalance force on the drill bit are depicted as force vectors 918, 920 and 922 respectively.
);

using the at least a first output and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool (especially figure 15, element 158, use bit design parameters to design a bit, element 155, response is an output from simulation,

    PNG
    media_image6.png
    485
    370
    media_image6.png
    Greyscale

especially figure 37, element 954, displays a performance characteristic which is an output of simulation, and element 960 makes a drill bit according to design parameters which includes other design variables, and design parameters are a model,

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

Paragraph 0191, numerous design parameters,
 [0191] In one or more embodiments in accordance with the method shown in FIG. 15, bit design parameters that may be altered at step 156 in the design loop 160 may include the number of cutters on the bit, cutter spacing, cutter location, cutter orientation, cutter height, cutter shape, cutter profile, cutter diameter, cutter bevel size, blade profile, bit diameter, etc. These are only examples of parameters that may be adjusted.
paragraph 0186, forces for each blade are calculated, desired bit parameters are used for design,
[0186] In another aspect of one or more embodiments, the invention provides a method for designing a fixed cutter bit. A flow chart for a method in accordance with this aspect is shown in FIG. selecting bit design parameters, drilling parameters, and an earth formation to be represented as drilled, at step 152. Then a bit having the selected bit design parameters is simulated as drilling in the selected earth formation under the conditions dictated by the selected drilling parameters, at step 154. The simulating includes calculating the interaction between the cutters on the drill bit and the earth formation at selected increments during drilling. This includes calculating parameters for the cuts made in the formation by each of the cutters on the bit and determining the forces and the wear on each of the cutters during drilling. Then depending upon the calculated performance of the bit during the drilling of the earth formation, at least one of the bit design parameters is adjusted, at step 156. The simulating, 154, is then repeated for the adjusted bit design. The adjusting at least one design parameter 156 and the repeating of the simulating 154 are repeated until a desired set of bit design parameters is obtained. Once a desired set of bit parameters is obtained, the desired set of bit parameters can be used for an actual drill bit design, 158.
); and

generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables especially figure 15, element 158, use bit design parameters (a plurality) to design a bit uses other design variables, designing a bit generates a model,


    PNG
    media_image6.png
    485
    370
    media_image6.png
    Greyscale

)

fabricating the earth-boring tool based at least in part on the generated model of the earth-boring tool (especially figure 37, elements 960, 962, a bit made using the method

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

).

Huang does not specifically teaches:
determining whether the at least a first output is within an acceptable range of a plurality of target performance parameter values 

Matthews teaches:
determining whether the at least a first output is within an acceptable range of a plurality of target performance parameter values (paragraph 0024,
[0024] In one implementation, an energy balancing process for the design of a drill bit is employed that seeks to, as differentiated from the net force balancing of the bit, more evenly distribute individual cutter forces, torque, work, or power among cutters relative to other cutters in the same region of the bit. This promotes more even cutter wear over the bit cutting structure, bit stability and cutting efficiency. Starting with an initial bit design, an analysis is performed of the work, penetrating force, drag force, torque, or power of each cutter on the bit. A set of cutter parameter distribution design criteria is followed that establishes acceptable ranges of variance of at least one of these parameters from one cutter to the next. Specifically, the design criteria may involve establishing acceptable ranges or values of one or more of: total lateral bit moment imbalance; total variance in torque, work, power, drag force or axial force per cutter; total variance in average delta torque, work, power, drag force or axial force per cutter; or total variance in delta torque, work, power, drag force or axial force per cutter. It is understood that the per cutter analysis refers to cutters with non-zero force, torque, work, power values. The foregoing change in (delta) per cutter parameters, or average change in (delta) per cutter parameters, may be determined by comparing the cutter to its radially adjacent cutter, to one or more of its radially trailing and radially leading cutters, or to some other (e.g. lateral) arrangement of adjacent or nearby cutters. The foregoing total variance criteria may be applied to the cutters on the entire bit or alternatively to a single blade of 
Also below (paragraph 0068) shows calculation of depth of cut, which is performed in a loop, and thus fairly suggests a plurality of depth of cut values:

    PNG
    media_image7.png
    472
    602
    media_image7.png
    Greyscale

) 

The art of Huang is directed to method of designing a fixed cutter drill bit (Title and Abstract).
The art of Matthews is directed to a design process for drill bits (Abstract
The art of Huang and the art of Matthews are analogous art because they both come from the same problem solving area of drill bit design.
The motivation to combine the teachings of Matthews with the teachings of Huang would have been the several benefits recited in Matthews including that (paragraph 0034):
[0034] ... The process 300 may be utilized, for example, to produce the bit 10 as described above with reference to FIGS. 2A-2C in which both total imbalance force and distribution of individual cutter forces, torque, work, or power are optimized for a particular drilling application.

Therefore because there is motivation to combine the teachings of the references, it would have been obvious to an ordinary artisan at the time of invention to combine the teachings of Matthews with the teachings of Huang in order to obtain the claimed invention.

Regarding claim 18:
Huang teaches:
wherein using a computer to generate at least a first output of a performance parameter comprises using the figure 16, force,

    PNG
    media_image8.png
    199
    659
    media_image8.png
    Greyscale

figure 17C, output force,

    PNG
    media_image9.png
    371
    872
    media_image9.png
    Greyscale

), an imbalance force, a dynamic stability, a rate of penetration, an area of cut, a torque (figure 30, shows imbalance force, torque, rate of penetration,

    PNG
    media_image10.png
    517
    428
    media_image10.png
    Greyscale

), and a torque curve of the earth-boring drill bit.



Regarding claim 1:
Huang teaches:
A method of forming an earth-boring tool, comprising: designing the earth-boring tool, comprising (paragraph 0006, methods for designing fixed cutter drill bits,
[0006] The invention relates generally to fixed cutter drill bits used to drill boreholes in subterranean formations. More specifically, the invention relates to methods for modeling the drilling performance of a fixed cutter bit drilling through an earth formation, methods for designing fixed cutter drill bits, and methods for optimizing the drilling performance of a fixed cutter drill bit.
And figure 37, elements 960, 962, clearly teaches A method of forming an earth-boring tool,

    PNG
    media_image11.png
    408
    667
    media_image11.png
    Greyscale

)

using a computer to calculate force values for each blade of a plurality of blades of the earth-boring tool as a function of drilling conditions (paragraph 0149, calculating forces on each blade, visual displays can also be generated showing the forces calculated on each of the blades of the bit,
[0149] A visual display of the force on each of the cutters is shown in closer detail in FIG. 6G, wherein, similar to display shown FIG. 6E, the magnitude or intensity of the depth of cut on each of the element segments of each of the cutters is illustrated may be illustrated by shades of gray (or color). In this display, the designations "C1-B1" provided under the first cutter shown indicates that this is the calculated depth of cut on the first cutter ("cutter 1") on blade 1. FIG. 6F shows a graphical display of the area cut by each cutter on a selected blade. In this implementation, the program is adapted to allow a user to toggle between graphical displays of cutter forces, blade forces, cut area, or wear flat area for cutters on any one of the blades of the bit. In addition to graphical displays of the forces on the individual cutters (illustrated in FIGS. 6E and 6G), visual displays can also be generated showing the forces calculated on each of the blades of the bit
paragraph 0095, clearly teaches, note that formation information is drilling conditions,
[0095] Once the correct cutter/formation interaction parameters are determined, the axial force on each cutter (in the Z direction with respect to a bit coordinate system as illustrated in FIG. 12) during increment drilling step, i, is determined, 422. The force on each cutter is determined from the cutter/formation interaction data based on the calculated values for the cutter/formation interaction parameters and cutter and formation information.
), a plurality of values of a depth of cut variable, and a first set of values of other design variables for the earth-boring tool  ((paragraph 0059 and figure 37, elements 952, 954 simulate and calculate a performance characteristic (performance parameter) as a function of input design parameters (plural), and element 956, 958 adjusts a parameter, then simulates again and thus uses a plurality of values of a design parameter, and paragraph 0059 teaches that a depth of cut value is needed to calculate a force performance parameter, and shows other design variables used to calculate force, which fairly suggests using a plurality of depths of cut in step 956,
[0059] Those skilled in the art will appreciate that cutters on fixed cutter bits remove earth 
And figure 4B, elements 416, 420, calculate cutter penetration depth (depth of cut) in a loop, which fairly suggests a plurality of depth of cut, then calculate cutter force,

    PNG
    media_image5.png
    852
    812
    media_image5.png
    Greyscale

especially figure 37, element 954, displays a performance characteristic which is an output of simulation, and element 960 makes a drill bit according to design parameters which includes other design variables, and design parameters are a model,

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

)

using the calculated force values for each blade of the plurality of blades of the earth-boring tool and selecting at least one of the values of the first set of values of the other design variables for incorporation into a computer model of the earth-boring tool  (paragraph 0149, calculating forces on each blade, visual displays can also be generated showing the forces calculated on each of the blades of the bit,
[0149] A visual display of the force on each of the cutters is shown in closer detail in FIG. 6G, wherein, similar to display shown FIG. 6E, the magnitude or intensity of the depth of cut on each of the element segments of each of the cutters is illustrated may be illustrated by shades of gray (or color). In this display, the designations "C1-B1" provided under the first cutter shown indicates that this is the calculated depth of cut on the first cutter ("cutter 1") on blade 1. FIG. 6F shows a graphical display of the area cut by each cutter on a selected blade. In this implementation, the program is adapted to allow a user to toggle between graphical displays of cutter forces, blade forces, cut area, or wear flat area for cutters on any one of the blades of the bit. In addition to graphical displays of the forces on the individual cutters (illustrated in FIGS. 6E and 6G), visual displays can also be generated showing the forces calculated on each of the blades of the bit and the forces calculated on the drill bit during drilling.
paragraph 0186, forces for each cutter are calculated, desired bit parameters are used for design,
[0186] In another aspect of one or more embodiments, the invention provides a method for designing a fixed cutter bit. A flow chart for a method in accordance with this aspect is shown in FIG. selecting bit design parameters, drilling parameters, and an earth formation to be represented as drilled, at step 152. Then a bit having the selected bit design parameters is simulated as drilling in the selected earth formation under the conditions dictated by the selected drilling parameters, at step 154. The simulating includes calculating the interaction between the cutters on the drill bit and the earth formation at selected increments during drilling. This includes calculating parameters for the cuts made in the formation by each of the cutters on the bit and determining the forces and the wear on each of the cutters during drilling. Then depending upon the calculated performance of the bit during the drilling of the earth formation, at least one of the bit design parameters is adjusted, at step 156. The simulating, 154, is then repeated for the adjusted bit design. The adjusting at least one design parameter 156 and the repeating of the simulating 154 are repeated until a desired set of bit design parameters is obtained. Once a desired set of bit parameters is obtained, the desired set of bit parameters can be used for an actual drill bit design, 158.
); and 

generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables; and 
(especially figure 15, element 158, use bit design parameters (a plurality) to design a bit uses other design variables, designing a bit generates a model,


    PNG
    media_image6.png
    485
    370
    media_image6.png
    Greyscale

)

fabricating the earth-boring tool based at least in part on the generated model of the earth-boring tool (especially figure 37, elements 960, 962, a bit made using the method

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

).
Huang does not specifically teaches:



Matthews teaches:
using a computer to calculate torque values for each blade of a plurality of blades of the earth-boring tool (paragraph 0102, and figure 13C, calculated torques for each blade of a plurality of blades, paragraph 0025, computer-implemented,
[0102] Cutter torque is defined as a particular cutter's contribution of bit torque (M.sub.Z). Cutter torque is calculated by first determining the force magnitudes (F.sub.X, F.sub.Y & F.sub.Z) and force locations (R.sub.X, R.sub.Y & R.sub.Z) on a cutter from the kinematics force model, such as that developed by Amoco Research. The cross product of the position vector, R and the force vector F gives the moment vector M (M.sub.X, M.sub.Y & M.sub.Z). The moment along the z-axis is cutters contribution of bit torque.

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

[0025] It is understood that aspects of the disclosed processes may be defined and implemented in cutting analysis tools and graphics design programs run on a personal computer or workstation (not shown).
Below (paragraph 0068) shows calculation of depth of cut, which is performed in a loop, and thus fairly suggests a plurality of depth of cut values:

    PNG
    media_image7.png
    472
    602
    media_image7.png
    Greyscale

) 
using the calculated torque values for each blade of the plurality of blades of the earth-boring tool (figure 13C, shows using calculated torques for each blade of a plurality of blades,  

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

)  


Regarding claim 2:
Huang teaches:
defining values for the drilling conditions and inputting the values for the drilling conditions into the computer (paragraph 0202, and figure 16, bit design earth formation parameters is a drilling condition, elements 162, 164,simulating the bit having the selected bit design drilling the selected earth formation(s) under drilling conditions dictated by the selected drilling parameters 164

    PNG
    media_image3.png
    678
    406
    media_image3.png
    Greyscale
 
[0202] In another aspect of one or more embodiments of the invention, a method for optimizing drilling parameters of a fixed cutter bit is provided. Referring to FIG. 16, in one embodiment the method includes selecting a bit design, selecting initial drilling parameters, and selecting earth formation(s) to be represented as drilled 162. The method also includes simulating the bit having the selected bit design drilling the selected earth formation(s) under drilling conditions dictated by the selected drilling parameters 164
).

Regarding claim 3:
Huang teaches:
wherein defining values for the drilling conditions comprises defining values for drilling conditions based on characteristics of a drilling system that will incorporate the earth-boring tool (paragraphs 0086, 0087, 0088, RPM and bit design parameters and weight on bit are characteristics of a drilling system,
[0086] A flowchart for one implementation of a method developed in accordance with this aspect of the invention is shown, for example, in FIGS. 4A-4C. This method was developed to model drilling based on ROP control. As shown in 4A, the method includes selecting or otherwise inputting parameters for a dynamic simulation. Parameters provided as input include drilling parameters 402, bit design parameters 404, cutter/formation interaction data and cutter wear data 406, and bottomhole parameters for determining the initial bottomhole shape at 408. The data and parameters provided as input for the simulation can be stored in an input library and retrieved as need during simulation calculations. 
[0087] Drilling parameters 402 may include any parameters that can be used to characterize drilling. revolutions per minute, RPM). Those having ordinary skill in the art would recognize that other parameters (weight on bit, mud weight, e.g.) may be included. 
[0088] Bit design parameters 404 may include any parameters that can be used to characterize a bit design. In the method shown, bit design parameters 404 provided as input include the cutter locations and orientations (e.g., radial and angular positions, heights, profile angles, back rake angles, side rake angles, etc.) and the cutter sizes (e.g., diameter), shapes (i.e., geometry) and bevel size. Additional bit design parameters 404 may include the bit profile, bit diameter, number of blades on bit, blade geometries, blade locations, junk slot areas, bit axial offset (from the axis of rotation), cutter material make-up (e.g., tungsten carbide substrate with hardfacing overlay of selected thickness), etc. Those skilled in the art will appreciate that cutter geometries and the bit geometry can be meshed, converted to coordinates and provided as numerical input. Preferred methods for obtaining bit design parameters 404 for use in a simulation include the use of 3-dimensional CAD solid or surface models for a bit to facilitate geometric input. 
).

Regarding claim 4:
Huang teaches:
wherein defining values for the drilling conditions comprises defining values for at least one of maximum torque, bit rotation speeds, and weight-on-bit (above paragraphs 0086, 0087, 0088, RPM (bit rotation speed) and weight on bit are characteristics of a drilling system,
).

Regarding claim 5:
Huang teaches:
wherein defining values for the drilling conditions comprises defining values for drilling conditions based on characteristics of a formation to be drilled using the earth-boring tool (paragraph 0083, the method accepts input parameters for an earth formation,
[0083] One example of a method that may be used to model a fixed cutter drill bit drilling earth formation is illustrated in FIG. 3. In this embodiment, the method includes accepting as input parameters for a bit, an earth formation to be drilled, and drilling parameters, 101. The method generates a numerical representation of the bit and a numerical representation of the earth formation and simulates the bit drilling in the earth formation by incrementally rotating the bit (numerically) on the formation, 103.
).

Regarding claim 6:
Huang teaches:
wherein defining values for the drilling conditions comprises defining values for at least one of formation hardness, angle at which the earth-boring tool will proceed through the formation, offset of the earth-boring tool from a borehole centerline, earth-boring tool tilt, earth-boring tool side load, and type of formation to be drilled  (paragraph 0096, selected formation type, paragraph 0181, drilling tilt angle and side load and vertical drilling is angle through formation, paragraph 0180, formation mechanical strength (hardness), paragraph 0169, centerline offset, 
[0096] Referring to FIG. 12, the normal force, cutting force, and side force on each cutter is determined from cutter/formation interaction data based on the known cutter information (cutter type, the selected formation type,...
[0181] In one embodiment it has been found to be useful to select for simulating, at least one drilling operation parameter from a group consisting of consisting of weight on bit, bit torque, rate of penetration, rotary speed, rotating time, wear flat area, hole diameter, mud type, mud density, vertical drilling, drilling tilt angle, platform/table rotation, directional drilling, down hole motor rotation, bent drill string rotation, and side load.
[0180] In one embodiment it has been found to be useful to select for simulating, at least one earth formation parameter from a group consisting of formation layer type, formation mechanical strength, formation density, formation wear characteristics, formation non-homogeneity, formation strength, anisotropic orientation, borehole diameter, empirical test data for earth formation type, multiple layer formation interfaces, formation layer depth, formation layer interface dip angle, formation layer interface strike angle, and empirical test data for multiple layer interface.
[0169] According to one alternative embodiment, FIG. 32 shows an example of modeling and of graphically displaying dynamic centerline offset distance for a selected interval of rotation of a fixed cutter drill bit.
).


Regarding claim 7:
Huang teaches:
selecting all of the first set of values of the other design variables for incorporation into the computer model of the earth-boring tool (especially figure 37, elements 960, 960, making a bit according to the design parameters fairly suggests using all the parameters,

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

).

Regarding claim 8
Huang teaches:
using the computer to calculate force values for each blade of a plurality of blades of the earth-boring tool as a function of respective values of at least one of (paragraph 0149, calculating forces on each blade, visual displays can also be generated showing the forces calculated on each of the blades of the bit,
[0149] A visual display of the force on each of the cutters is shown in closer detail in FIG. 6G, wherein, similar to display shown FIG. 6E, the magnitude or intensity of the depth of cut on each of the element segments of each of the cutters is illustrated may be illustrated by shades of gray (or color). In this display, the designations "C1-B1" provided under the first cutter shown indicates that this is the calculated depth of cut on the first cutter ("cutter 1") on blade 1. FIG. 6F shows a graphical display of the area cut by each cutter on a selected blade. In this implementation, the program is adapted to allow a user to toggle between graphical displays of cutter forces, blade forces, cut area, or wear flat area for cutters on any one of the blades of the bit. In addition to graphical displays of the forces on the individual cutters (illustrated in FIGS. 6E and 6G), visual displays can also be generated showing the forces calculated on each of the blades of the bit
), cutter size, cutter shape, cutter placement, cutter rake angle, color composition, number of cutters, cutter chamfer configuration, number of blades, size of blades, blade angle, blade spacing, bit profile, cone angle, bit composition, junk slot area, wear state, nozzle size, number of nozzles, location of nozzles, number of backup cutters, location of backup cutters, or exposure of backup cutters (paragraph 0088, 
[0088] Bit design parameters 404 may include any parameters that can be used to characterize a bit design. In the method shown, bit design parameters 404 provided as input include the cutter locations and orientations (e.g., radial and angular positions, heights, profile angles, back rake angles, side rake angles, etc.) and the cutter sizes (e.g., diameter), shapes (i.e., geometry) and bevel size. Additional bit design parameters 404 may include the bit profile, bit diameter, number of blades on bit, blade geometries, blade locations, junk slot areas, bit axial offset (from the axis of rotation), cutter material make-up (e.g., tungsten carbide substrate with hardfacing overlay of selected thickness), etc.
).
Huang does not specifically teach:

Matthews teaches:
figure 13C, shows using calculated torques for each blade of a plurality of blades,  

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

) 

Regarding claim 9:
Huang teaches:
wherein the designing and fabricating the earth-boring tool comprises designing and fabricating a fixed-cutter rotary drill bit (especially figure 37, elements 960, 962, making a fixed cutter drill bit according to the design parameters fairly suggests designing and fabricating a fixed cutter rotary drill bit,

    PNG
    media_image4.png
    403
    377
    media_image4.png
    Greyscale

).

Regarding claim 10:
Huang teaches:
selecting a first value of the depth of cut variable (paragraph 0059 and figure 37, elements 952, 954 simulate and calculate a performance characteristic (performance parameter) as a function of input design parameters (plural), and element 956, 958 adjusts a parameter, then simulates again and thus uses a plurality of values of a design parameter, and paragraph 0059 teaches that a depth of cut value is needed to calculate a force performance parameter, and shows other design variables used to calculate force, which fairly suggests using a plurality of depths of cut in step 956,
[0059] Those skilled in the art will appreciate that cutters on fixed cutter bits remove earth formation primarily by shearing and scraping action. The force required on a cutter to shear an earth formation is dependent upon the area of contact between the cutter and the earth formation, depth of cut, the contact edge length of the cutter, as well as the orientation of the cutting face with respect to the formation (e.g., back rake angle, side rake angle, etc.).
And figure 4B, elements 416, 420, calculate cutter penetration depth (depth of cut) in a loop, which fairly suggests a plurality of depth of cut, then calculate cutter force,

    PNG
    media_image5.png
    852
    812
    media_image5.png
    Greyscale


calculating first same citations as in the limitation above shows calculation of values at a depth of cut variable); 
selecting a second value of the depth of cut variable (same citations as in the first limitation above shows calculation of values at a depth of cut variable in a loop, which would fairly suggest a second value of depth of cut); 
calculating second same citations as in the first limitation above shows calculation of values at a depth of cut variable in a loop, which would fairly suggest a second value of depth of cut); and 
determining whether the first claims 1 and 2, adjusting a parameter and optimizing implies selecting a value which is closest to a target,
1. A method for designing a fixed cutter drill bit, comprising: simulating the fixed cutter drill bit drilling in an earth formation; graphically displaying of at least a portion of the simulating; adjusting a value of at least one design parameter for the fixed cutter drill bit 
2. The method of claim 1, further comprising repeating the simulating and adjusting to optimize a performance characteristic.
).
Huang does not specifically teaches:



Matthews teaches:
figure 13C, shows using calculated torques for each blade of a plurality of blades,  

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

); 
figure 13C, shows using calculated torques for each blade of a plurality of blades,  

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

);
figure 13C, shows using calculated torques for each blade of a plurality of blades,  

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

).


Regarding claim 11:
Huang teaches:
paragraph 0059 and figure 37, elements 952, 954 simulate and calculate a performance characteristic (performance parameter) as a function of input design parameters (plural), and element 956, 958 adjusts a parameter, then simulates again and thus uses a plurality of values of a design parameter, and paragraph 0059 teaches that a depth of cut value is needed to calculate a force performance parameter, and shows other drilling conditions used to calculate force, thus a plurality of values are calculated at a plurality of depth of cut – and also see below,
[0059] Those skilled in the art will appreciate that cutters on fixed cutter bits remove earth formation primarily by shearing and scraping action. The force required on a cutter to shear an earth formation is dependent upon the area of contact between the cutter and the earth formation, depth of cut, the contact edge length of the cutter, as well as the orientation of the cutting face with respect to the formation (e.g., back rake angle, side rake angle, etc.).
And figure 4B, 416, 420, calculate cutter penetration depth (depth of cut) in a loop, which fairly suggests a plurality of depth of cut, then calculate cutter force,

    PNG
    media_image5.png
    852
    812
    media_image5.png
    Greyscale

As shown above, a first output performance parameter is determined at a plurality of values of depth of cut variable, and figure 16, element 166, determine whether an output is acceptable,

    PNG
    media_image3.png
    678
    406
    media_image3.png
    Greyscale


Huang does not specifically teach:
determining whether the calculated torque values for each blade of a plurality of blades are within an acceptable range of 
Matthews teaches:
determining whether the calculated paragraph 0058, a designer (operator) determines whether values are in acceptable range, for example, less than 3%,
[0058] Given the calculated bit imbalance force percentages for the design, a determination is made by the designer as whether the values are acceptable (step 314). For example, acceptable force balance criteria may be a radial force imbalance of less than three percent (3%) of WOB; a drag force imbalance of less than three percent (3%) of WOB; and a total force imbalance of less than four percent (4%) of WOB. If the force balance characteristics of the bit are not acceptable, the cutting structure is manipulated (step 310) and the calculation processes are repeated for the modified design until an acceptable criteria are met.
) 
figure 13C, calculated torques for each blade of a plurality of blades, ,

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

)

Regarding claim 12:
Huang does not specifically teach:
determining whether the calculated torque values for each blade are within a range defined by an operator of the computer.
Matthews teaches:
determining whether the calculated values paragraph 0058, a designer (operator) determines whether values are in acceptable range, for example, less than 3%,
[0058] Given the calculated bit imbalance force percentages for the design, a determination is made by the designer as whether the values are acceptable (step 314). For example, acceptable force balance criteria may be a radial force imbalance of less than three percent (3%) of WOB; a drag force imbalance of less than three percent (3%) of WOB; and a total force imbalance of less than four percent (4%) of WOB. If the force balance characteristics of the bit are not acceptable, the cutting structure is manipulated (step 310) and the calculation processes are repeated for the modified design until an acceptable criteria are met.
)
figure 13C, calculated torques for each blade of a plurality of blades, ,

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

) 

Regarding claim 13:
Huang teaches:
determining whether the calculated paragraph 0202, acceptable values are within ROP or WOB limitations, which are capabilities of the drilling system, 
[0202] In another aspect of one or more embodiments of the invention, a method for optimizing drilling parameters of a fixed cutter bit is provided. Referring to FIG. 16, in one embodiment the method includes selecting a bit design, selecting initial drilling parameters, and selecting earth formation(s) to be represented as drilled 162. The method also includes simulating the bit having the selected bit design drilling the selected earth formation(s) under drilling conditions dictated by the selected drilling parameters 164. The simulating 164 may comprise calculating interaction between cutting elements on the selected bit and the earth formation at selected increments during drilling and determining the forces on the cutting elements based on cutter/interaction data in accordance with  In preferred embodiments, drilling parameters are determined to be optimal when the drilling performance of the bit (e.g., calculated rate of penetration, etc.) is determined to be maximized for a given set of drilling constraints (e.g., within acceptable WOB or ROP limitations for the system).
).
Huang does not specifically teach:

Matthews teaches:
paragraph 0102, and figure 13C, calculated torques for each blade of a plurality of blades, ,
[0102] Cutter torque is defined as a particular cutter's contribution of bit torque (M.sub.Z). Cutter torque is calculated by first determining the force magnitudes (F.sub.X, F.sub.Y & F.sub.Z) and force locations (R.sub.X, R.sub.Y & R.sub.Z) on a cutter 

    PNG
    media_image12.png
    429
    569
    media_image12.png
    Greyscale

).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (U.S. Patent Application Publication 20050133272, which incorporates U.S. Patent 5131478 by reference) as modified by Matthews (U.S. Patent Application Publication 20090166091) as applied to claims 1-13, 17-18 above further in view of Glass (U.S. Patent 6879947).
Regarding claim 15:
Huang teaches:
using the blade force values for each blade of the plurality of blades to generate a blade force curves using the computer (figure 6F, note that the menu allows a selection to plot blade force for all cutters for blade, also please note that whilst only a single plot is specifically shown, the singular implies the plural, especially since the plot is entitled “case 1,” which suggests multiple cases,

    PNG
    media_image13.png
    117
    659
    media_image13.png
    Greyscale

x

    PNG
    media_image14.png
    369
    530
    media_image14.png
    Greyscale

).
Huang does not specifically teaches:

Matthews teaches:
figure 7E shows torque values for each blade,

    PNG
    media_image15.png
    310
    414
    media_image15.png
    Greyscale

) 
Glass teaches:
figure 2, a plurality of torque curves,

    PNG
    media_image16.png
    420
    683
    media_image16.png
    Greyscale

) 
The art of Huang is directed to method of designing a fixed cutter drill bit (Title and Abstract).
The art of Glass is directed to a design process for drill bits (Abstract). 
The art of Huang and the art of Glass are analogous art because they both come from the same problem solving area of drill bit design.
The motivation to combine the teachings of Glass with the teachings of Huang would have been the several benefits recited in Glass including that (column 3):

    PNG
    media_image17.png
    138
    521
    media_image17.png
    Greyscale

Therefore because there is motivation to combine the teachings of the references, it would have been obvious to an ordinary artisan at the time of invention to combine the teachings of Glass with the teachings of Huang as modified by Matthews in order to obtain the claimed invention.


Allowable Subject Matter
Claims 14, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Huang (U.S. Patent Application Publication 20050133272, which incorporates U.S. Patent 5131478 by reference), Matthews (U.S. Patent Application Publication 20090166091), Glass (U.S. Patent 6879947), either alone or in combination with the prior art of record, does not teach or suggest a method of forming an earth-boring tool, specifically including:
Regarding claim 14, “determining the acceptable range by determining at least the plurality of target torque values for each blade of the plurality of blades, manufacturing feasibility of the earth-boring tool, capabilities of a drilling system incorporating the earth-boring tool, and cost of fabricating the earth-boring tool,”  in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.
Regarding claim 16, “using the computer to generate a plot of the plurality of torque curves at the respective plurality of values of the depth of cut variable and the first set of values of the other design variables,”  in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be 
Regarding claim 19, “generating the computer model of the earth-boring tool based in part on the selected at least one of the values of the first set of values of the other design variables, the selected at least one of the values of the second set of values of the other design variables, and the comparison of the at least a first output and the at least a second output,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the claims distinguish over the prior art of record.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Huang (U.S. Patent Application Publication 20050133272 which incorporates U.S. Patent 5131478 by reference) teaches depth of cut as a parameter for cutting interaction (paragraphs 0068 - 0070, figure 7A, figure 10A, figure 10B) and a bit design loop of adjusting parameters and bit design and using the bit design parameters to design a bit (figure 15 and figure 16 and figure 37) and cutter force is dependent upon depth of cut (paragraph 0059, lines 8), and multiple criteria (U.S. Patent 5131478, figure 17A),

    PNG
    media_image18.png
    315
    541
    media_image18.png
    Greyscale



Centala (U.S. Patent Application Publication 20040254664) teaches:
[0051] The adjustment of various drill bit design parameters is largely based on the designer's discretion and/or experience. Preferably, modifications in the design are rendered to improve a drill bit may be purposefully designed to produce a radially imbalanced, such as in a particular direction, for example, to obtain a design for a bit having a particular "walking" tendency.
[0011] In general, one aspect of the present invention relates to a method for selecting an optimal bit design. The method includes simulating a first bit design drilling in earth formation; obtaining radial forces resulting from the simulating of the first bit design; applying a criterion to the obtained radial forces of the first bit design; and adjusting one of the at least bit design parameters in response to the applying of the criteria to the first bit design to generate a second a second bit design; simulating the second bit design; obtaining radial forces resulting from the simulating of the second bit design; applying the criterion to the obtained forces of the second bit design; and comparing the first bit design and the second bit design with respect to the criterion; and selecting the optimal bit design of the first bit design and the second bit design.

Tibbitts (U.S. Patent Number 5605198) teaches optimizing bit design using depth of cut and modified bit design (column 11, lines 5 - 20
Hall (U.S. Patent Application Publication 20110083906) teaches depth of cut as a bit design parameter (figure 17, element 1602, labeled “Perform Force Balance”).
Huang (U.S. Patent Application Publication 20050165592) teaches a bit design loop (figure 25, and paragraph 0098) and depth of penetration (cut) (paragraph 0092) and minimizing or maximizing the torque, or modifying the bit design or drilling parameters (paragraph 0093).
Cariveau (U.S. Patent Application Publication 20070093996) teaches adjusting a bit design parameter, simulating, and determining improvement in a performance characteristic (figure 6).
Glass (U.S. Patent Number 6879947) teaches modifying a bit design for lowest torque at optimum depth of cut, and a graph of depth of cut versus torque (Abstract, and figure 2 and figure 4).

Huang  (U.S. Patent Application Publication 20050080595) teaches
[0045] Those skilled in the art will appreciate that cutters on fixed cutter bits remove earth formation primarily by shearing and scraping action. The force required on a cutter to shear an earth formation is dependent upon the area of contact between the cutter and the earth formation, depth of cut, the contact edge length of the cutter, as well as the orientation of the cutting face with respect to the formation (e.g., back rake angle, side rake angle, etc.).
Matthews (U.S. Patent Application Publication  20090166091) teaches:
A design process and resulting bit structure is provided for drill bits wherein cutter geometries on the face of the bit are tailored to optimize the distribution of one or more of forces, torque, work, or power of each cutter relative to other cutters.
Below shows calculation of depth of cut, which is performed in a loop, and thus fairly suggests a plurality of depth of cut values:

    PNG
    media_image7.png
    472
    602
    media_image7.png
    Greyscale


Hopcraft (U.S. Patent Application Publication  20090089005) teaches:
[0003] A test specification used in determining the acceptability of a device under test (DUT) may be relatively complex. For example where operation of a device with respect to an input variable (independent variable or input testing stimuli) over a range and an output variable dependent therefrom (dependent variable) is tested over an operating range of the input variable, the test limit is not a single value but a plurality of values. In a situation, for example, when a dependant variable (such as output voltage or power) is measured as a function of an independent variable (such as frequency), the value of the expected measured data varies with the applied 
Yurach (U.S. Patent Application Publication 20140195446) teaches: acceptance tolerances over an operating range.

Wood (U.S. Patent Application Publication 20080011070) teaches: acceptance tolerances over an operating range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL L GUILL whose telephone number is (571)272-7955.  The examiner can normally be reached on Monday – Friday 11 AM – 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
RG

								
	

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127